DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2021 and 03/04/2022 have being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
•	In paragraph 0016, Lines [8-9], “The receiving apparatus 104 includes a processing unit CPU for receiving the wireless signal” should read “The receiving apparatus 104 includes a processing unit (the CPU) for receiving the wireless signal”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 6, 7, 9, and 10, recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):
Claim 6; recites the limitations, “a processing unit, configured to receive a wireless signal from a transmitting apparatus and obtain channel state information of the wireless signal,” and “the processing unit of the receiving apparatus is configured to map each subcarrier data captured at a first timing onto planar component vectors.” Lines [3-5] and [6-8] respectively.
Claim 7; recites the limitation, “wherein the processing unit of the receiving apparatus is configured to calculate a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state.” Line [2-5].
Claim 9; recites the limitation, “wherein the processing unit is configured to map each subcarrier data captured at a second timing onto planar component vectors.” Line [2-4].
Claim 10; recites the limitation, “wherein the processing unit is configured to calculate a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state” [Line 2-5].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 6, 7, 9, and 10:
(i) “the processing unit” (Fig. 1, #104. Paragraph [0016]- The receiving apparatus 104 includes a processing unit CPU for receiving the wireless signal from the transmitting apparatus 102 and obtaining channel state information of the wireless signal from the signal transmitter of the UE or the AP, wherein the channel state information includes a plurality of subcarrier data. Fig. 1, illustrates the processing unit as a CPU in the receiving apparatus).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over Silverman et a. (US 2013/0286863 A1), hereinafter referenced as Silverman, in view of Chen et al. (US 2016/0277529 A1), hereinafter referenced as Chen.

Regarding claim 1, Silverman teaches a representation method of channel state information for a receiving apparatus of a wireless communication system (Fig. 1, 6, and 7. Para. [0052]-Silverman discloses representing the power of the primary channel at subcarrier i or i+1. Para. [0056]-Silverman discloses a method is provided to allow a wireless communication device to determine whether or not received incident power in at least two channels is from the same device, e.g., a duplicated transmission. Para. [0057]-Silverman discloses an apparatus is provided that comprises a plurality of antennas, a receiver coupled to the plurality of antennas  and configured to produce antenna-specific receive signals, and a controller coupled to the receiver. The controller is configured to compute channel state information),
wherein the channel state information includes a plurality of subcarrier data (Para. [0014]-Silverman discloses transmissions made in each channel, e.g., transmissions using orthogonal frequency division multiplexed (OFDM) techniques, comprise power on multiple subcarriers that span the respective channels. Para. [0056]- Silverman discloses the wireless communication device receives, at its plurality of antennas), 
the representation method of channel state information comprising: mapping each subcarrier data captured at a first timing onto planar component vectors (Para. [0025]-Silverman discloses the AP computes channel state information (CSI) for subcarriers. Para. [0025]-Silverman discloses a CSI vector can be computed at each subcarrier in the channels. Para. [0044]-Silverman discloses the CSI(i)'s are vectors). 
Although, Silverman teaches and respectively accumulating the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing (Fig. 5-7. Para. [0026]-Silverman discloses one or more metrics are generated based on the CSI for the two frequency channels. Fig. 5-7. Para. [0026]-Silverman discloses the one or more metrics are evaluated to characterize an uplink signal bandwidth associated with the at least two channels. Fig. 5-7. Para. [0027]-Silverman discloses the CSI subcarrier correlation metric is computed at 111 involves computing a correlation between the CSI at one or more positive subcarriers in the uplink signal bandwidth with CSI at corresponding one or more negative subcarriers. Please see also [0040] - [0047] and [0053]), 
Silverman fails to explicitly teach and respectively accumulating the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state.
However, Chen explicitly teaches and respectively accumulating the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state (Fig. 2D. Para. [0009]-Chen discloses the monitoring device identifies the in-place activity by comparing a histogram of the channel state information data set to a histogram of each of the at least one channel state information profile of each of the plurality of activity profiles).
Silverman and Chen are both considered to be analogous to the claimed invention because they are in the same field of wireless information system dealing with data transmission, receiving and performance improvement between wireless devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Silverman to incorporate the teachings of Chen accumulating the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state, with a motivation to generate a channel profile for comparing different timing channel state information data, and apply matching algorithms to compare the amplitude measurements against known profiles. (Chen, Para. [0027]).

Regarding claim 3, Silverman in view of Chen teaches the representation method of channel state information of claim 1, Silverman further teaches wherein the planar component vectors are composed of eight planar component vectors with fixed direction (Para. [0018]-Silverman discloses "high correlation" is understood as high correlation after a "signed modulo" operation, i.e. an operation that maps the complex correlation to a +-45 deg region in the complex plane). 

Regarding claim 4, Silverman in view of Chen teaches the representation method of channel state information of claim 1, Silverman further teaches further comprising: mapping each subcarrier data captured at a second timing onto planar component vectors (Fig. 5. Para. [0028]-Silverman discloses at 112, time-based correlation metrics are computed for CSI. Fig. 5. Para. [0028]-Silverman discloses the time-based correlation metrics may involve computing a correlation between CSI for time separated uplink packets in one channel);
and determining a difference between the planar component vectors corresponding to the first timing and the second timing to generate the characteristic chart of channel state (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff ; AND [0034] 3. abs(corrTsec/corrTprim-1)&lt;threshTcorr). Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047]).

Regarding claim 6, Silverman teaches a receiving apparatus for a wireless communication system, comprising: a processing unit, configured to receive a wireless signal from a transmitting apparatus and obtain channel state information of the wireless signal (Fig. 1, 6, and 7. Para. [0052]-Silverman discloses representing the power of the primary channel at subcarrier i or i+1. Para. [0056]-Silverman discloses a method is provided to allow a wireless communication device to determine whether or not received incident power in at least two channels is from the same device, e.g., a duplicated transmission. Para. [0057]-Silverman discloses an apparatus is provided that comprises a plurality of antennas, a receiver coupled to the plurality of antennas  and configured to produce antenna-specific receive signals, and a controller coupled to the receiver. The controller is configured to compute channel state information),
wherein the channel state information includes a plurality of subcarrier data (Para. [0014]-Silverman discloses transmissions made in each channel, e.g., transmissions using orthogonal frequency division multiplexed (OFDM) techniques, comprise power on multiple subcarriers that span the respective channels. Para. [0056]- Silverman discloses the wireless communication device receives, at its plurality of antennas), 
the processing unit of the receiving apparatus is configured to map each subcarrier data captured at a first timing onto planar component vectors (Para. [0025]-Silverman discloses the AP computes channel state information (CSI) for subcarriers. Para. [0025]-Silverman discloses a CSI vector can be computed at each subcarrier in the channels. Para. [0044]-Silverman discloses the CSI(i)'s are vectors). 
Although, Silverman teaches and respectively accumulate the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing (Fig. 5-7. Para. [0026]-Silverman discloses one or more metrics are generated based on the CSI for the two frequency channels. Fig. 5-7. Para. [0026]-Silverman discloses the one or more metrics are evaluated to characterize an uplink signal bandwidth associated with the at least two channels. Fig. 5-7. Para. [0027]-Silverman discloses the CSI subcarrier correlation metric is computed at 111 involves computing a correlation between the CSI at one or more positive subcarriers in the uplink signal bandwidth with CSI at corresponding one or more negative subcarriers. Please see also [0040] - [0047] and [0053]), 
Silverman fails to explicitly teach and respectively accumulate the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state.
However, Chen explicitly teaches and respectively accumulate the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state (Fig. 2D. Para. [0009]-Chen discloses the monitoring device identifies the in-place activity by comparing a histogram of the channel state information data set to a histogram of each of the at least one channel state information profile of each of the plurality of activity profiles).
Silverman and Chen are both considered to be analogous to the claimed invention because they are in the same field of wireless information system dealing with data transmission, receiving and performance improvement between wireless devices. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Silverman to incorporate the teachings of Chen and respectively accumulate the planar component vectors corresponding to an identical direction of each subcarrier data captured at the first timing to generate a characteristic chart of channel state, with a motivation to generate a channel profile for comparing different timing channel state information data, and apply matching algorithms to compare the amplitude measurements against known profiles. (Chen, Para. [0027]).

Regarding claim 8, Silverman in view of Chen teaches the receiving apparatus for the wireless communication system of claim 6, Silverman further teaches wherein the planar component vectors are composed of eight planar component vectors with fixed direction (Para. [0018]-Silverman discloses "high correlation" is understood as high correlation after a "signed modulo" operation, i.e. an operation that maps the complex correlation to a +-45 deg region in the complex plane). 

Regarding claim 9, Silverman in view of Chen teaches the receiving apparatus for the wireless communication system of claim 6, Silverman further teaches wherein the processing unit is configured to map each subcarrier data captured at a second timing onto planar component vectors (Fig. 5. Para. [0028]-Silverman discloses at 112, time-based correlation metrics are computed for CSI. Fig. 5. Para. [0028]-Silverman discloses the time-based correlation metrics may involve computing a correlation between CSI for time separated uplink packets in one channel);
and to determine a difference between the planar component vectors corresponding to the first timing and the second timing to generate the characteristic chart of channel state (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff ; AND [0034] 3. abs(corrTsec/corrTprim-1)&lt;threshTcorr). Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047]).


Claims 2, 5, 7, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Silverman in view of Chen, as stated above, in further view of Li et al. (US 2007/0116141 A1), hereinafter referenced as Li.

Regarding claim 2, Silverman in view of Chen teaches the representation method of channel state information of claim 1. 
Silverman further teaches and determining whether the first subcarrier datum corresponding to the first status conforms to a characteristic of the characteristic chart of channel state by determining whether the first Euclidean distance is smaller than a first threshold (Para. [0038]-Silverman discloses in the above logical combining, thresholdCorr refers to a CSI correlation threshold. Fig. 5-7. Para. [0044]-Silverman discloses if the difference is less than the threshold, then the incident power in primary and secondary channels is from the same device).
Although Silverman teaches the calculating (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff. Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047] and [0053]),
Silverman in view of Chen fails to explicitly teach further comprising: calculating a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state.
However, Li explicitly teaches further comprising: calculating a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state (Preferred a conventional soft decision Viterbi decoder is adopted, where the branch metric calculation is based on the simplified Euclidean distance).
Silverman and Li are both considered to be analogous to the claimed invention because they deal with data transmission in wireless networks, which involves performance improvement in receivers. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silverman combined with Chen to incorporate the teachings of Li in calculating a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state, with a motivation to estimate discrepancies between channel profiles, full use is made of the CSI whilst achieving improved system performance and which has a much lower complexity than a conventional minimum mean square error (MMSE) equalizer and a conventional least square (LS) equalizer. (Li, Para. [0012]).

Regarding claim 5, Silverman in view of Chen teaches the representation method of channel state information of claim 4. 
Silverman further teaches and determining whether the second subcarrier datum corresponding to the second status conforms to a characteristic of the characteristic chart of channel state by determining whether the second Euclidean distance is smaller than a second threshold (Para. [0038]-Silverman discloses in the above logical combining, thresholdCorr refers to a CSI correlation threshold, ThreshPwrDiff refers to a power difference threshold, threshTCorr refers to a time threshold. Fig. 5-7. Para. [0044]-Silverman discloses if the difference is less than the threshold, then the incident power in primary and secondary channels is from the same device).
Although Silverman teaches the calculating (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff. Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047]),
Silverman in view of Chen fails to explicitly teach further comprising: calculating a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state.
However, Li explicitly teaches further comprising: calculating a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state (Preferred a conventional soft decision Viterbi decoder is adopted, where the branch metric calculation is based on the simplified Euclidean distance).
Silverman and Li are both considered to be analogous to the claimed invention because they deal with data transmission in wireless networks, which involves performance improvement in receivers. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silverman combined with Chen to incorporate the teachings of Li in calculating a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state, with a motivation to estimate discrepancies between channel profiles, full use is made of the CSI whilst achieving improved system performance and which has a much lower complexity than a conventional minimum mean square error (MMSE) equalizer and a conventional least square (LS) equalizer. (Li, Para. [0012]).

Regarding claim 7, Silverman in view of Chen teaches the receiving apparatus for the wireless communication system of claim 6. 
Silverman further teaches and determine whether the first subcarrier datum corresponding to the first status conforms to a characteristic of the characteristic chart of channel state by determining whether the first Euclidean distance is smaller than a first threshold (Para. [0038]-Silverman discloses in the above logical combining, thresholdCorr refers to a CSI correlation threshold. Fig. 5-7. Para. [0044]-Silverman discloses if the difference is less than the threshold, then the incident power in primary and secondary channels is from the same device).
Although Silverman teaches the calculate (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff. Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047] and [0053]),
Silverman in view of Chen fails to explicitly teach wherein the processing unit of the receiving apparatus is configured to calculate a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state.
However, Li explicitly teaches wherein the processing unit of the receiving apparatus is configured to calculate a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state (Preferred a conventional soft decision Viterbi decoder is adopted, where the branch metric calculation is based on the simplified Euclidean distance).
Silverman and Li are both considered to be analogous to the claimed invention because they deal with data transmission in wireless networks, which involves performance improvement in receivers. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silverman combined with Chen to incorporate the teachings of Li wherein the processing unit of the receiving apparatus is configured to calculate a first Euclidean distance between a first subcarrier datum corresponding to a first status and the characteristic chart of channel state, with a motivation to estimate discrepancies between channel profiles, full use is made of the CSI whilst achieving improved system performance and which has a much lower complexity than a conventional minimum mean square error (MMSE) equalizer and a conventional least square (LS) equalizer. (Li, Para. [0012]).

Regarding claim 10, Silverman in view of Chen teaches the receiving apparatus for the wireless communication system of claim 9. 
Silverman further teaches and determine whether the second subcarrier datum corresponding to the second status conforms to a characteristic of the characteristic chart of channel state by determining whether the second Euclidean distance is smaller than a second threshold (Para. [0038]-Silverman discloses in the above logical combining, thresholdCorr refers to a CSI correlation threshold, ThreshPwrDiff refers to a power difference threshold, threshTCorr refers to a time threshold. Fig. 5-7. Para. [0044]-Silverman discloses if the difference is less than the threshold, then the incident power in primary and secondary channels is from the same device).
Although Silverman teaches the calculate (Fig. 5-7. Para. [0031]-Silverman discloses at 118, a logical and/or arithmetic combining of two or more of the metrics. Fig. 5-7. Para. [0031]-Silverman discloses an example of logical combining is as follows. [0032] If: 1. corrNegSC.sub.iposSC.sub.i&gt;thresholdCorr; AND [0033] 2. abs(10 log.sub.10(PwrPrim)-10 log.sub.10(PwrSec))&lt;ThreshPwrDiff. Para. [0039]-Silverman discloses the AND operation may be replaced with an OR operation in one or more of the instances. Please see also [0040] - [0047]),
Silverman in view of Chen fails to explicitly teach wherein the processing unit is configured to calculate a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state.
However, Li explicitly teaches wherein the processing unit is configured to calculate a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state (Preferred a conventional soft decision Viterbi decoder is adopted, where the branch metric calculation is based on the simplified Euclidean distance).
Silverman and Li are both considered to be analogous to the claimed invention because they deal with data transmission in wireless networks, which involves performance improvement in receivers. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Silverman combined with Chen to incorporate the teachings of Li wherein the processing unit is configured to calculate a second Euclidean distance between a second subcarrier datum corresponding to a second status and the characteristic chart of channel state, with a motivation to estimate discrepancies between channel profiles, full use is made of the CSI whilst achieving improved system performance and which has a much lower complexity than a conventional minimum mean square error (MMSE) equalizer and a conventional least square (LS) equalizer. (Li, Para. [0012]).


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Park et al. (US 2019/0181936 A1)- In an aspect of the present invention, a method for reporting channel state information (CSI) of a UE in a wireless communication system includes: receiving, from an eNB, CSI-RS resource information related to a CSI-RS resource to which a channel state information-reference signal (CSI-RS) is mapped; receiving the CSI-RS transmitted through one or more antenna ports from the eNB based on the received CSI-RS resource information; and reporting CSI generated based on the received CSI-RS to the eNB, in which the CSI-RS resource is configured by aggregating a plurality of CSI-RS resources, and the aggregated CSI-RS resources are respectively positioned in different subframes on a time axis or in different resource blocks on a frequency axis...... ......Fig. 1-4. Abstract.
(b)	Imamura et al. (US 2007/0298728 A1)- A wireless communication apparatus wherein the data amount of feedback information can be reduced, while a high throughput being maintained. In this apparatus, a CSI (Channel State Information) processing part (38) generates a CSI frame based on an SNR (Signal power to Noise power Ratio) for each of measured subcarriers, and a CSI transmission control part (39) generates a timing signal and control information required for generating the CSI frame, and controls the CSI processing part (38). The CSI processing part (38) generates a first frame (CSI1) which comprises the CSI of a subcarrier whose SNR variation amount is less than a threshold value, in a generation period that is greater than the generation period of a second frame (CSI2) comprising the CSI of a subcarrier whose SNR variation amount is equal to or greater than the threshold value...... ......Fig. 1-3. Abstract.
(c)	Wang et al. (US 2007/0258352 A1)- A multicarrier data transmission scheme is provided. According to the provided scheme, a radio transmitter encodes data bits with different degrees, the degree of an encoded data bit being defined by the number of parity check equations protecting the data bit. The data bits are preferably encoded with an irregular low-density parity check (LDPC) code. The encoded data bits are then mapped to symbols. The symbols are allocated to subcarriers of a multicarrier radio signal on the basis of channel state information obtained from the radio receiver and the degree used with respect to each symbol. On the basis of the channel state information, a number of subcarriers are truncated due to high attenuation, and the number of subcarriers to be truncated relative to the total number of subcarriers is substantially fixed. The available transmit power to the non-truncated subcarriers. The multicarrier signal comprising symbols on the non-truncated subcarriers is then transmitted to the radio receiver...... ......Fig. 1-13. Abstract.
(d)	Park et al. (US 2018/0123654 A1)- According to the present specification, a method for reporting channel state information (CSI) in a wireless communication system, which is performed by a UE includes: transmitting to a base station UE capability information including control information indicating a codebook configuration supported by the UE with respect to a specific class related with the CSI reporting. Therefore, there is an effect that implementation complexity of the UE can be reduced...... ......Fig. 1-4. Abstract.
(e)	Paranjpe et al. (US 7359311 B1)- A method, apparatus, and carrier medium for determining channel state information (CSI) in an OFDM radio receiver. The receiver is for receiving packets of OFDM data as a result of OFDM data being transmitted. The method includes forming an estimate of the channels of the subcarriers for received OFDM data to provide frequency responses of the channels of the subcarriers, and forming a measure of quality (“channel state information,” “CSI”) for the channels of the subcarriers based on the relative strength of the frequency responses. The forming of the CSI does not require estimating the relative amount of noise or interference in each channel. The formed CSI is used in demodulating and decoding received OFDM data...... ......Fig. 1-5. Abstract.
(f)	Yang, Yong et al. (US 9825732 B1)- Disclosed are a signal processing method and a signal processing circuit for suppressing Co-Channel Interference (CCI). By using the signal processing method and the signal processing circuit provided by the instant disclosure, determining whether each subcarrier is affected by CCI will be more precise because the non-data subcarrier and the data subcarrier are both processed. Moreover, in the instant disclosure, the results to determine whether the subcarriers are affected by CCI are recorded as an N×K error matrix, and thus the receiver may detect the static interference and the dynamic interference according to this N×K error matrix...... ......Fig. 1-10. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OO/
Examiner, Art Unit 4163
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628